Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on March 11, 2022 is acknowledged.  The traversal is on the ground(s) that there lacks a search burden.  This is not found persuasive.  First, it is unclear if Applicant intended to include language in the traversal directed to an election of species requirement.  Rather, a restriction based on sub combinations usable together was clearly made.  Second, Applicant has not persuasively argued the searches of the two sub combinations when required to examine both sub combinations together would not be a serious burden.  Applicant’s search strategy is apparently to limit the invention to connecting “the propeller hub through the boss.”  The examiner respectively notes however, the boss 13 appears to already be an integral structure of the hub 10.  
However, upon examination of the elected invention, the restriction requirement is removed and all claims, including those withdrawn by Applicant, are hereby examined.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on December 19, 2017. It is noted, however, that applicant has not filed a certified copy of the Chinese application as required by 37 CFR 1.55.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 10, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: driving device in claim 1.
First, “device” is a generic placeholder for means.  Second, “driving” is functional language.  Lastly, there is no structural limitations (explicit or implicit) accompanying “driving device.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. 2018/0257769 A1 (Goldstein hereinafter).
	For claim 1, Goldstein teaches a folding propeller 100, comprising a hub 110, at least two blades 150A,B, and at least two connecting pieces 120A,B, the hub being configured (see attachment point 105) to mount the folding propeller to a driving device  (see at least paragraph 0017 “a motor of the aerial vehicle”) wherein: the hub 110 comprises a first surface and a second surface disposed oppositely , the first surface facing the driving device, and the second surface facing away from the driving device; and each of the blades 150A,B is mounted on the second surface by the corresponding connecting piece 120A,B, and each of the blades 150A,B is capable of rotating relative to the hub 110.  Note FIG. 1A, the second surface of the hub 110 being defined by a surface of the opening into which the blade 150A,B is received.
	For claim 2, Goldstein teaches the hub 110 comprises a main body portion (see portion which has attachment point 105) and at least two overlapping portions (see portion which has connection pieces 120A,B) connected to the main body portion, and the main body portion and the overlapping portion respectively comprise two surfaces disposed oppositely, one surface of the main body portion being connected to one surface of the overlapping portion to form the first surface, and the other surface of the main body portion being connected to the other surface of the overlapping portion to form the second surface; and the overlapping portion is in one-to-one correspondence with the  blade and the connecting piece, the overlapping portion being pivoted to the blade by the connecting piece.  
	For claim 3, Goldstein teaches each of the blades comprises a pivoting portion 160, and each of the pivoting portions 160 is overlapped on the corresponding overlapping portion and pivoted to the overlapping portion by the connecting piece 120.
	For claim 4, a lower portion of the pivoting portion 160 is in contact with the second surface (see at least FIG. 4).
	For claim 13, a through hole 250, 405 is formed in the at least two overlapping portions respectively; mounting holes 265 are formed in the at least two pivoting portions corresponding to the through holes; and the connecting piece passes120  through the mounting hole 265 and through hole 250, 405 to mount the blade to the overlapping portion. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Application Publication No. KR 20170014961 A (Cheon hereinafter).
	For claim 1, Cheon teaches a folding propeller 100, comprising a hub 110, at least two blades 120, and at least two connecting pieces 131, the hub being configured to mount the folding propeller to a driving device  (see shaft 1) wherein: the hub 110 comprises a first surface and a second surface disposed oppositely, the first surface facing the driving device, and each of the blades 120 is mounted to the hub 110 by the corresponding connecting piece 131, and each of the blades 120 is capable of rotating relative to the hub 110.  
	For claim 1, Cheon may teach the blades mounted to the surface facing the driving device and not the surface facing away from the driving device. However, the reversal of the steps 132, 133 from that shown in FIG. 3 (refer to annotation below with rotation axis depicted), would not render the device inoperable for its intended purpose, would not change the principle operation of the invention, and is therefore an obvious modification.  

    PNG
    media_image1.png
    224
    347
    media_image1.png
    Greyscale
 
	It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the steps 132, 133 of Cheon, to be reversed, as an obvious modification of the disclosed invention for the purpose of diversifying the applicability of the disclosed invention with the alternative or reversed configuration.  
	For claim 2, Cheon teaches the hub 110 comprises a main body portion (see FIG. 2) and at least two overlapping portions 130 connected to the main body portion, and the main body portion and the overlapping portion respectively comprise two surfaces disposed oppositely, one surface of the main body portion being connected to one surface of the overlapping portion to form the first surface, and the other surface of the main body portion being connected to the other surface of the overlapping portion to form the second surface; and the overlapping portion 130 is in one-to-one correspondence with the blade 120  and the connecting piece 131, the overlapping portion 130 being pivoted to the blade 120 by the connecting piece 131.
	For claim 3, Cheon teaches each of the blades 120 comprise a pivoting portion 133, and each of the pivoting portions is overlapped on the corresponding overlapping portion 130 and pivoted to the overlapping portion by the connecting piece 131.  
	For claim 4, Cheon teaches when reversed as shown above, the lower surface of the pivoting portion 133 is in contact wit the second surface 132.	
For claim 13, Cheon teaches a through hole is formed in the at least two overlapping portions 130 respectively (see FIG. 3); mounting holes are formed in the at least two pivoting portions corresponding to the through holes (see FIG. 3); and the connecting piece 131 passes through the mounting hole and the through hole to mount the blade to the overlapping portion (see FIG. 3).
For claim 14, Cheon teaches each of the connecting pieces 131 comprises a first and second abutting portion and a connecting portion connecting the abutting portions (see FIG. 3); a surface of the first abutting portion facing the second abutting portion abuts against the first surface; a surface of the second abutting portion facing the first abutting portion abuts against a side surface of the blade 120 facing away from the overlapping portion 130; and the connecting portion passes through the mounting hole and the through hole.  See FIG. 3.

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
World Intellectual Property Organization publication number WO2019/085150 teaches a foldable propeller for an unmanned aerial vehicle, where upper and lower plates 11/12 are used to mount propeller blades 31 therebetween.  
Allowable Subject Matter
Claims 5-12 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-12 each additionally require a boss and associated overlapping protruding edge.  The claimed subject matter is directed to a non-obvious improvement over the cited and applied art above.  There is no apparent reasons to add additional structure of a boss and associated overlapping protruding edges.  
For claims 15-18, fixedly connecting either the blade or the hub to the connecting piece by injection molding appears to be different than the teaching of Cheon which shows the flanges for presumably relative movement between the pieces of the rotor.  Fixedly connecting the connecting piece to either the hub or the blade limits the degrees of freedom of the rotor without an obvious advantage.  
 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816. The examiner can normally be reached M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A EDGAR/Primary Examiner, Art Unit 3799